AO 245B1Re\'. 1}2 lNJ Judgment in a C`rimina| Casc
Shect l

UNITED STATES DISTRICT COURT

Westeni District of Arl<ansas

UNITED STATES OF AMER[CA JUDGME`.NT IN A CRIMINAL CASE
V.
Case Number: 5:18CR50027-001
ELEUTERIO FLORES

USM Number: 15064-010
Milton A. DeJeSuS

l)ct`cudant`s Attorncy

V\-._,f\./~_/\_#~_/\_r-,r~._/

THE DEFENDANT:
E] pleaded guilty to countts) One (l ) ot` the Superseding lndictment on .luly 18` 2013.

l:l pleaded nolo contendere to count(s)
which Was accepted by the court.

 

l:l was found guilty on count(s)
at`ter a plea of not guiltv.

 

The defendant is adjudicated guilty ot`these offenses:

Title & Section Nature of Offense Offense Ended Count
18 U. S. C. §2422(13) Online Enticeinent ofa Minor 09/26/2017 l
The defendant is sentenced as provided in pages 2 through 6 of this judgment. The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.

[:l The defendant has been found not guilty on count(s)

 

g Count(s) Two (2) § is l:l are dismissed on the motion of the United States.

 

lt is Ot‘det‘ed that the defendant must notify the United States attorney for this district within 30 days of any change of name.
residence or mailing address until all fines restitution costs and special assessments imposed by this judgment re fully paid. lf ordered to
pay restitution the defendant must notify the court and United States attorney ot material changes m econo _ circumstances

   

December lI. 2018 ,

 

 

Honorable Timothy L. Brooks. United States District .ludae
Nun\c and Tit|c ot`Judgc

§)mw_.,w l‘t___Z.»t<g

AO 2458 (Rev. 02/|8) Judglncnl in Crilnina| Casc
Shect 2 _ imprisonment

Judgment_ Page ; of _____6_
DEFENDANT: ELEUTERIO FLORES
CASE NUMBER: 5:18CR50027-001

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of: two-hundred sixty-two (262) months.

§ The court makes the following recommendations to the Bureau of Prisons:
l. The defendant be allowed to participate in programming that is available to sex offenders, particularly, the sex
offender treatment program.

IX] The defendant is remanded to the custody of the United States Marshal.

l:l The defendant shall surrender to the United States Marshal for this district
l:l at [l a.m. |:l p.m. on
l:l as notified by the United States Marshal.

 

l:l The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
l:l before 2 p.m. on
l:l as notified by the United States Marshal.

 

I:I as notified by the Probation or Pretrial Services Oftice.

 

 

 

RETURN
I have executed this judgment as follows:
Det`endant delivered on to
at , with a certified copy of this judgment.
uNlTED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL

AO 2453 (Rev. 02/18) Judgment in a Criminal Case
Sheet 3 _ Supervised Release

Judgment_Pa,¢ze _3__ of 4

DEFENDANT; ELEUTERIO FLORES
CASE NUMBER: 5:18CR50()27-001
SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of: twenty-five (25) years.

'l`he defendant will likely be deported by Immigration and Customs Enforcement (ICE) following his term of imprisonment Accordingly,
if the defendant leaves the United States by way of deportation or otherwise after completion of his term of imprisonment and, after such
departure, reenters the United States illegally, he will then be in immediate violation of a condition of supervised release. If, prior to any
deportation, the defendant is released on bond by ICE or if, after deportation, the defendant returns to the United States legally, he shall-in
either event~report to the nearest U.S. Probation Office within 72 hours of such release or return. Based on these circumstances, the
mandatory drug testing provisions of 18 U.S.C. § 3583(d) are hereby Waived.

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.

. You must not unlawfully possess a controlled substance

3. You must refrain from any unlawful use of a controlled substance You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.

N»-l

The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check if applicable)

4. l:l You must'make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution (check if applicable)
le You must cooperate in the collection of DNA as directed by the probation otiicer. (check if applicable)
6. *14 You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as

directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check zfapplicab!e)

7. El You must participate in an approved program for domestic violence. (check ifapplicable)

You must comply with the standard conditions that have been adopted by this court as Well as With any other conditions on the attached
page.

AO 2453 (Rcv. 02/18) Judgmcnt in a Criminal Case

Shcct 3A _ Supcrvised Release
.ludgment-Page 4 ot` 6

DEFENDAN'I`: ELEUTERIO FLORES
CASE NUMBER: 5:18CR50027-001

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by
probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition

l.

ll.

12.

13.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
time frame. l

After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
the court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. lf you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. if
notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer
within 72 hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least
10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change

You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours

You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
tasers). '

You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

lf the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction The probation officer may contact the
person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Oven'iew of Proba!ion and Supe)vised
Release Condilions, available at: www.uscourts.gov.

Defendant‘s Signature Date

 

AG 245B (Rev. 02/18) Judgmenl in a Criminal Case
S|\ccl 5 _ Criminal Monetary Pcnaltics

Judgment - Pagc 5 ol` 6
DEFENDANT: ELEUTERIO FLORES
CASE NUMBER: 5:18CR50027-001

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 100.00 $ -0- $ 9,900.00 $ -O-
l:l The detennination of restitution is deferred . An Amended Jurlgment in a C)‘imina/ Case (AO 2450 will be entered

until after such determination
l:l The defendant must make restitution (inc|uding community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
before the United States is paid.

Name of Pavee Total Loss** Restitution Ordered Priority or Percentage
TOTALS $ $

l:l Restitution amount ordered pursuant to plea agreement $

l:l The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). AlI of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

§ The court determined that the defendant does not have the ability to pay interest and it is ordered that:

|X] the interest requirement is waived for |E fine [l restitution

l:] the interest requirement for |:] fine |:l restitution is modified as follows:

* Justice for Victims of Trafficking Act of 20 15, Pub. L. No. 114-22.
** F indings for the total amount of losses are required under Chapters 109A, llO, l lOA, and l l3A of Title 18 for offenses committed on
or after September 13. 1994, but before April 23, 1996.

AO 2458 (Rev. 02/ l 8) Judgment in a Crimina| Case

Sltccl o _ Schedule ot` Pavments
Judamcnt - Paae 6 of 6

DEFENDANT: ELEUTERIO FLORES
CASENUMBER: 5:18CR50027-001

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay. payment of the total criminal monetary penalties is due as follows:

A § Lump sum payment of $ 10,000.00 due immediately, balance due

l:||:l

l:l not later than ,or
IXI in accordance with I:l C '[:] D, l:| E, or Fbelow; or

Payment to begin immediately (inay be combined with l:l C, I:| D, or l:l F below); or

Payment in equal (e.g., week/y. mom/zly. qzmrierly) installments of $ over a period of

(e.g.. months oryears), to commence (e.g.. 30 or 60 days) after the date of this judgment; or

Payment in equal (e.g.. week/y. nwm/)Iy, qt/nrter/y) installments of $ g over a period of
(e.g.. months oryears), to commence (e.g.. 30 or 60 days) after release from imprisonment tO a

term of supervision; or

Payment during the term of supervised release will commence within (e.g.. 30 or 60 days) after release from
imprisonment. The court Will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

Special instructions regarding the payment of criminal monetary penalties:

If not paid immediately, any unpaid financial penalty shall be paid by the defendant during his term of imprisonment at a rate of
up to 50% of the defendant’s available funds, in accordance with the lnmate Financia| Responsibility Program. During residential
reentry placement, payments Will be 10% of the defendant’s gross monthly income.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
lnmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

l:ll:lE

Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant mtmber), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate

The defendant shall pay the cost of prosecution

The defendant shall pay the following court cost(s):

The defendant shall forfeit the defendant`s interest in the following property to the United States:

Payments shall be applied in the following order: (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

